      Case 2:21-cr-00272-JFW Document 1 Filed 06/08/21 Page 1 of 6 Page ID #:1



 1

 2

 3

 4

 5

 6                                                          6/8/2021
                                                                 JB
 7

 8                          UNITED STATES DISTRICT COURT

 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,               CR No. 2:21-cr-00272-JFW

11             Plaintiff,                    I N F O R M A T I O N

12             v.                            [18 U.S.C. § 1343: Wire Fraud; 18
                                             U.S.C. § 981(a)(1)(C) and 28
13   JONATHAN LEE SMITH,                     U.S.C. § 2461(c): Criminal
                                             Forfeiture]
14             Defendant.

15

16        The Acting United States Attorney charges:
17                                [18 U.S.C. § 1343]
18   A.   INTRODUCTORY ALLEGATIONS
19        At times relevant to this Information
20        1.   Defendant JONATHAN LEE SMITH was a resident of Los Angeles,
21   California.
22        2.   Defendant SMITH was the chief executive officer and
23   majority owner of Hoplite Entertainment, Inc. (“Hoplite
24   Entertainment”), a California Corporation based in Los Angeles,
25   California.    Hoplite Entertainment was a television production
26   company specializing in unscripted programs.
27        3.   Defendant SMITH was the chief executive officer and sole
28   owner of Hoplite, Inc. (“Hoplite”), a California Corporation also
      Case 2:21-cr-00272-JFW Document 1 Filed 06/08/21 Page 2 of 6 Page ID #:2



 1   based in Los Angeles, California.      Hoplite was a television

 2   production company originally intended to specialize in scripted

 3   programs but which instead specialized in programs with unscripted

 4   content.

 5        4.      Defendant SMITH had sole signatory authority over a

 6   checking account held at was the sole signer Wells Fargo Bank, N.A.,

 7   business checking in the name of “Hoplite Entertainment, LLC,” which

 8   was opened in West Hollywood, California (the “Hoplite Entertainment

 9   Account”).

10        5.      The “victim lender” was a privately held investment fund

11   that offered short-term loans, often called “bridge loans,” to small-

12   and medium-sized businesses.

13   B.   SCHEME TO DEFRAUD

14        6.      Beginning no later than on or about August 24, 2020, and
15   continuing to at least January 22, 2021, in Los Angeles County,
16   within the Central District of California, and elsewhere, defendant
17   SMITH, knowingly and with the intent to defraud, devised,
18   participated in, and executed a scheme to defraud the victim lender
19   as to material matters, and to obtain money and property from the
20   victim lender by means of material false and fraudulent pretenses,
21   representations, promises, and the concealment of material facts.
22        7.      The scheme to defraud operated, in substance, as follows:
23                a.   Defendant SMITH sought a bridge loan from the victim
24   lender on behalf of Hoplite and Hoplite Entertainment (together the
25   “Hoplite Entities”), which bridge loan defendant SMITH represented
26   would be used to cover short-term expenses while the Hoplite Entities
27   awaited payment on accounts receivable.
28

                                            2
      Case 2:21-cr-00272-JFW Document 1 Filed 06/08/21 Page 3 of 6 Page ID #:3



 1             b.    To induce the victim lender to make the bridge loan

 2   by, among other things, convincing the victim lender of the Hoplite

 3   Entities’ ability to repay the bridge loan based on their purported

 4   accounts receivable, defendant SMITH made material false statements

 5   and representations, including the following:

 6                   i.    Defendant SMITH provided the victim lender with

 7   purported license agreements by which third parties acquired

 8   distribution rights for content produced by the Hoplite Entities.

 9   The purported license agreements obligated the third parties to pay

10   approximately $3,348,000 to the Hoplite Entities.         In truth, as

11   defendant SMITH then knew, these license agreements were

12   fabrications, and the true and authentic agreements between the

13   Hoplite Entities and the third parties required total payments in a

14   far lower amount, resulting in accounts receivable in a similarly

15   lower amount.

16                   ii.   Defendant SMITH provided the victim lender with

17   purported agreements with secured creditors to whom the Hoplite

18   Entities owed money in which the creditors purportedly subordinated

19   their interests to the interest of the victim lender, thereby

20   requiring that the Hoplite Entities repay the victim lender before

21   the secured creditors.    In truth, as defendant SMITH then knew, these

22   agreements were fabrications, and the secured creditors had not

23   agreed to subordinate their interests to that of the victim lender.

24             c.    Defendant SMITH directed the victim lender to transfer

25   the proceeds of the bridge loan into the Hoplite Entertainment

26   Account by means of interstate wire.

27             d.    After failing to make the required payments on the

28   bridge loan, defendant SMITH induced the victim lender to provide

                                            3
      Case 2:21-cr-00272-JFW Document 1 Filed 06/08/21 Page 4 of 6 Page ID #:4



 1   additional time to repay the fraudulently obtained loan and prevented

 2   detection of his scheme to defraud by sending representatives of the

 3   victim lender a document falsely showing that a payment was imminent,

 4   namely, a purported email chain including a fabricated record of a

 5   wire transfer of $100,000 from Hoplite, Inc., to the victim lender.

 6        8.   As a result of the scheme to defraud, defendant SMITH

 7   caused the victim lender to lose approximately $2 million.

 8   C.   USE OF INTERSTATE WIRES

 9        9.   On or about September 30, 2020, within the Central District
10   of California, and elsewhere, for the purpose of executing the above-
11   described scheme to defraud, defendant SMITH transmitted and caused
12   the transmission of an item by means of wire communication in
13   interstate commerce, namely, the transfer of approximately
14   $1,951,416.80 from a bank account in Atlanta, Georgia, to the Hoplite
15   Entertainment Account.
16

17

18

19

20

21

22

23

24

25

26

27

28

                                            4
      Case 2:21-cr-00272-JFW Document 1 Filed 06/08/21 Page 5 of 6 Page ID #:5



 1                              FORFEITURE ALLEGATION

 2               [18 U.S.C. § 981(a)(1)(C); 28 U.S.C. § 2461(c)]

 3        10.   Pursuant to Rule 32.2 of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of America

 5   will seek forfeiture as part of any sentence, pursuant to Title 18,

 6   United States Code, Section 981(a)(1)(C) and Title 28, United States

 7   Code, Section 2461(c), in the event of defendant JONATHAN LEE SMITH’s

 8   conviction of the offense set forth in the sole count of this

 9   Information.

10        11.   Defendant SMITH, if so convicted, shall forfeit to the

11   United States of America the following:

12              a.   All right, title, and interest in any and all

13   property, real or personal, constituting, or derived from, any

14   proceeds traceable to the offense; and

15              b.   To the extent such property is not available for

16   forfeiture, a sum of money equal to the total value of the property

17   described in subparagraph (a).

18        12.   Pursuant to Title 18, United States Code, Section

19   981(a)(1)(c), as incorporated by Title 28, United States Code,

20   Section 2461(c), if so convicted, defendant SMITH shall forfeit

21   substitute property, up to the total value of the property described

22   in the preceding paragraph if, as the result of any act or omission

23   of defendant SMITH, the property described in the preceding

24   paragraph, or any portion thereof: (a) cannot be located upon the

25   exercise of due diligence; (b) has been transferred, sold to or

26   deposited with a third party; (c) has been placed beyond the

27   jurisdiction of the Court; (d) has been substantially diminished in

28   //

                                            5
      Case 2:21-cr-00272-JFW Document 1 Filed 06/08/21 Page 6 of 6 Page ID #:6



 1   value; or (e) has been commingled with other property that cannot be

 2   divided without difficulty.

 3

 4                                         TRACY L. WILKISON
                                           Acting United States Attorney
 5

 6

 7                                         SCOTT M. GARRINGER
                                           Assistant United States Attorney
 8                                         Chief, Criminal Division
 9                                         RANEE A. KATZENSTEIN
                                           Assistant United States Attorney
10                                         Chief, Major Frauds Section
11                                         POONAM G. KUMAR
                                           Assistant United States Attorney
12                                         Deputy Chief, Major Frauds Section
13                                         ALEXANDER B. SCHWAB
                                           Assistant United States Attorney
14                                         Major Frauds Section
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            6
